Citation Nr: 1434082	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  07-17 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1978 to May 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection for nephrolithiasis (kidney stones) and assigned an initial 10 percent rating, effective March 30, 2004.

A March 2006 rating decision confirmed and continued the 10 percent rating.  An April 2007 rating decision assigned a 30 percent rating for kidney stones, effective July 29, 2005.

In January 2011, the Board remanded the Veteran's case to the RO, in part, to comply with his request to testify during at a hearing at the RO.  In September 2011, the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.

In July 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is also of record.

In October 2012 the Board remanded the Veteran's case to the RO for further development.  

In its May 2013 decision, the Board granted a 30 percent rating for kidney stones, effective from March 30, 2004.  The Board also determined that a claim of TDIU has been raised and remanded the matter for further development.  A review of the record shows that the VA has complied with the Board's various remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran's service-connected disability does not preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In June 2013, the RO provided the Veteran with a substantially compliant notice letter for an inferred claim of TDIU. 

VA also has a duty to assist claimants in the development of claims.  The claims file contains the Veteran's service treatment records (STRs), private and VA treatment records, and statements provided by the Veteran.  The Veteran was afforded several VA examinations relating to evaluate the severity of his kidney stones.  Pursuant to the Board remand, VA obtained a medical opinion as to the impact of his disability on his ability to work.  These examinations addressed the pertinent criteria, and there is no argument or indication that they are inadequate.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  That discussion identified the inferred claim for TDIU and lead to the Board's remands and efforts to obtain evidence that would substantiate the claim.

II. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry for the Board is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is service connected for the single disability of kidney stones, rated as 30 percent disabling, effective March 30, 2004.  The TDIU arose from the initial rating for that disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran does not meet the disability percentage requirements for consideration under 38 C.F.R. § 4.16(a) and his claim must be considered under the extraschedular requirements in 38 C.F.R. § 4.16(b).  

Analysis

On his claim for TDIU, the Veteran indicated that he worked full-time in construction from 1980 to 1987, and that he became too disabled to work in 1990.  He also indicated that he completed two years of high school and had no additional education or training before he became too disabled to work.  

VA and non-VA medical records, dated from June 2004 to February 2013, show that the Veteran repeatedly complained of flank and back pain that examiners did not associate with nephrolithiasis.  The records also reflect that he does not have hydronephrosis.

The Veteran was hospitalized in June 2004 for treatment of acute tubular necrosis (ATN) and diarrhea.  His discharge diagnosis was acute renal failure.  A computed tomography (CT) scan of his renal area revealed perirenal stranding on the left kidney, two stones, as seen on previous examination on his left kidney.  There was no hydronephrosis and no sign of any obstruction.  The acute renal failure was thought probably secondary to dehydration from diarrhea and compounded by ATN secondary to non-steroidal anti-inflammatory drugs (NSAIDs).  He was hydrated and improved.

An August 2004 VA genitourinary examination report reflects the Veteran's report of renal calculus with colic every six to twelve months since 1979 in service.  

A June 1, 2005 VA outpatient record indicates that the Veteran was evaluated for right back and flank pain.  Physicians advised that they did not feel his right back pain was related to his history of nephrolithiasis that was stable over several imaging studies at VA and, also given that he had right sided pain and his nephrolithiasis was consistently only in the left kidney.  Differential diagnoses included hernia (none obvious on exam) and musculoskeletal pain.  

June 2005 private medical records show that the Veteran was evaluated for several left renal stones that were chronic and caused pain and nausea.  A private CT scan of the Veteran's pelvis performed at the time showed several small, non-obstructive, left renal calculi.  

A July 8, 2005 private CT scan showed several small left renal calculi without evidence of associated hydronephrosis.

Later in July 2005, the Veteran was seen in a private hospital for complaints of severe left flank pain, left more than right.  A CT scan was unchanged from a prior exam and showed three small non-obstructing stones in the left kidney.

The Veteran was evaluated in the VA outpatient urology clinic on September 28, 2005.  He complained of bilateral symmetrical pain radiating from his mid to upper lumbar area with post prandial nausea.  A urinalysis was negative and his July 2005 CT scan was compared with the 2004 study.  There was no right nephrolithiasis and at least three radio densities in the left.  There was increase in size since 2004 but no change in location and they were not thought likely to be true stones.  The impression was left renal calcifications that appeared to be parillary and not true stones.  The Veteran's pattern of pain and characterization was considered inconsistent with unilateral left nephrolithiasis etiology.  

The Veteran underwent VA genitourinary examination in October 2005.  On examination, there was flank tenderness.  He reported severe tenderness around the entire abdomen, flanks, and genitalia.  Kidney, ureter, and bladder (KUB) test results revealed a stable left nephrolithiasis.  It was noted that the Veteran was unemployed and his disability had no effect on his daily activities.

In May 2006, the Veteran was seen in the VA emergency room with complaints of testicular pain.  Results of a CT taken at the time showed two left-sided nephrolithiasis.  A prior report showed three calcific densities in the left kidney and it was possible he passed a stone.  There was no hydronephrosis and no left-sided ureteral calculus or density within the bladder.

On July 18, 2008, the Veteran came to the VA emergency room and complained of bilateral flank and abdominal pain with urinary frequency and foul odor for about one week.  It was noted that he had multiple work ups over the past six months for this, most recently earlier in the week that included laboratory tests and a CT scan.  That CT scan showed non-obstructing renal stones.  He continued to have pain and urinary frequency.  

It was further noted that, when discharged from his last admission in April 2008, physicians thought the Veteran's pain was psychogenic, since his work up was negative (that included gastroenterology, endoscopy, abdominal ultra sound, and laboratory tests).  The Veteran denied nausea, vomiting, diarrhea, chest pain, cough, shortness of breath.  Upon clinical evaluation and review of laboratory test results, the impression was chronic abdominal pain probably due to constipation and hypokalemia/hypomagnesmia.  

A February 2009 VA emergency room record shows that the Veteran complained of right upper quadrant abdominal pain, nausea, and vomiting shortly after eating pizza and a large quantity of butter.  A CT scan of his pelvis showed no acute intrabdominal process and no acute gallbladder disease.  The clinical impression was acute vomiting and the Veteran was sent home with prescribed medications.

An April 2009 VA outpatient record reflects that the Veteran was evaluated for chronic abdominal pain that he had for over twenty years but recently worsened.  He had right upper quadrant pain that radiated to his back.  The clinical impression was symptoms of cholecystitis with normal blood tests.

On October 18, 2010, the Veteran was seen in a VA emergency room and complained of left sided low back pain.  The diagnosis was sciatica.  

On October 23, 2010, the Veteran was seen again in the emergency room with complaints of pain to his right side that radiated to his right (flank) area.  He had had the pain for approximately twenty years and it had worsened.  He was seen in the gastroenterology clinic in 2009 for the same pain and diagnosed as having a history of peptic ulcer disease and possible irritable bowel syndrome.

The Veteran underwent VA genitourinary examination in May 2011.  He reported having colic every six to twelve months.  There was no lethargy, weakness, anorexia, or weight loss or gain related to his nephrolithiasis.  There was no history of renal dysfunction or renal failure, he had no incontinence, and denied ever having treatment for his kidney stones.  

The diagnosis was left ureteric colic pending CT scan confirmation of urinary stones.  The examiner noted that the Veteran's condition did not affect his usual occupation and daily activities.  

In a June 2011 addendum, the examiner noted that the CT scan of the kidneys showed tiny non-obstructing left renal calculus, and no abnormality to explain left urinary colic.

In October 2011, the Veteran was seen in the VA emergency room with a six week history of back pain that radiated into his tailbone.  A history of prostatitis and sciatica were noted.  Upon clinical evaluation and review of x-rays of the Veteran's lumbar spine, the impression was lumbar strain versus coccygeal contusion and no concerning findings on physical examination.

In a December 2011 Addendum, a VA examiner reviewed the Veteran's records and the June 2011 CT scan results and said that the findings did not explain the complaint of current ureteral colic.

In December 2012, the Veteran underwent VA genitourinary examination.  He reported intermittent hematuria, as well as dysuria associated with colicky bilateral flank pains that he had intermittently since 1979 about twice a year, with increased symptoms to once a month in the past two years.  

The examiner noted that since 2004, multiple CT scans of the Veteran's abdomen and ultrasounds of his kidneys were performed and show small non-obstructing left renal stones but no hydronephrosis.  His subsequent urinalysis showed no evidence of urinary tract infection.  The Veteran did not take any prescribed medication for his condition.  He did not have renal dysfunction, or hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  He also did not have kidney, ureteral or bladder calculi (urolithiasis) but had signs or symptoms due to urolithiasis that included frequent attacks of colic.  The Veteran had treatment for recurrent stone formation in the kidney that involved diet therapy.  There was no history of recurrent symptomatic urinary tract or kidney infection. 

The Veteran reported that his kidney condition impacted his ability to work in that his chronic back pain prevented him from working in construction.

A urinary tract sonogram performed by VA in December 2012 evidenced that no hydronephrosis was seen.

As noted above, the Board remanded the matter in May 2013 in order to obtain opinion addressing the Veteran's employability or unemployability due to his service connected disability.

After a review of the Veteran's recent laboratory results, physical examinations, symptomatology, and ultrasound results, the June 2013 VA examiner concluded that the Veteran's service-connected kidney stones is less likely to be sufficient to preclude him from securing and maintaining gainful employment.  The examiner explained the kidney stones resulted in no complications or sequalae.  Specifically, there are no uremic or urinary tract infection (UTI) symptoms, nor is there evidence of chronic kidney disease.  There was no hydronephrosis found on ultrasound of the Veteran's kidneys.  The examiner concluded that the Veteran's kidney stones were largely asymptomatic.  

Despite the Veteran's reports that he cannot find employment due to his service connected disability, the record shows, as the examiner pointed out, that the disability has been largely asymptomatic.  

The treatment records and examination reports reveal that the Veteran's complaints of back, abdominal, and flank pain have primarily been attributed to numerous conditions including sciatica, irritable bowel syndrome, and lumbar strain.  None of these conditions have been identified as service connected.  There are no medical opinions of record that support the Veteran's claim.  Indeed, the Board notes that none of the examiners or treating physician's indicated that the Veteran was unemployable due his service-connected disability.

The evidence is against a finding that the Veteran's service connected kidney stones prevent him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.

In light of the above, the Board is constrained to find the preponderance of the evidence is against a finding that the service-connected kidney stones, alone, render him unable to secure and follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16(b).  

As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.



ORDER

Entitlement to TDIU is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


